       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 1 of 49



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
12   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
13   Chicago, IL 60602
     Tel: (312) 977-4400
14   Fax: (312) 977-4405

15   Attorneys for Stardock Systems, Inc.

16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                            OAKLAND DIVISION
19
20   STARDOCK SYSTEMS, INC.,                       Case No.: 17-cv-07025-SBA

21          Plaintiff/Counter-Defendant,           PLAINTIFF AND COUNTER-DEFENDANT
                                                   STARDOCK SYSTEMS, INC.’S ANSWER
22          vs.                                    AND AFFIRMATIVE DEFENSES TO
                                                   DEFENDANTS’ AND COUNTER-
23   PAUL REICHE III and ROBERT                    CLAIMANTS’ SECOND AMENDED
     FREDERICK FORD,                               COUNTERCLAIM
24
            Defendants/Counter-Claimants.
25

26
     AND RELATED COUNTERCLAIM
27

28                                                                   CASE NO. 4:17-CV-07025-SBA
                PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 2 of 49



 1          Plaintiff and Counter-Defendant Stardock Systems, Inc. (“Stardock”), by and through its

 2   counsel, responds as follows to Defendants and Counter-Claimants Paul Reiche III’s (“Reiche”)

 3   and Robert Frederick Ford’s (“Ford”) (collectively, “Defendants”) Second Amended Counterclaim.

 4                                            INTRODUCTION
 5
            1.       Stardock denies Defendants’ allegation that Stardock is infringing on their alleged
 6
     copyrights to the games or engaging in any form of unfair competition. Stardock further denies
 7
     Defendants’ allegation that they have the exclusive rights to make derivative works from the Star
 8

 9   Control and Star Control II games. Stardock lacks knowledge or information sufficient to form a

10   belief about the truth of any and all other allegations asserted in Paragraph 1 of the Second

11   Amended Counterclaim, and on that basis denies the allegations.
12          2.       Stardock lacks knowledge or information sufficient to form a belief about the truth
13
     of any and all allegations asserted in Paragraph 2 of the Second Amended Counterclaim, and on
14
     that basis denies the allegations.
15
            3.       Stardock admits that, at the very least, it acquired the rights and registration for the
16

17   STAR CONTROL trademark (U.S. Trademark Registration No. 2,046,036) and the Star Control 3

18   copyright (U.S. Copyright Registration No. PA 799-000) from Atari in 2013. Except as expressly

19   admitted herein, Stardock denies any and all other allegations asserted in Paragraph 3 of the Second
20
     Amended Counterclaim.
21
            4.       Stardock denies the allegations asserted in Paragraph 4 of the Second Amended
22
     Counterclaim.
23
            5.       Stardock admits that in or around fall of 2017, it began selling Star Control I and
24

25   Star Control II on its own website and on Valve Corporation’s (“Valve”) website, www.steam.com.

26   Stardock also admits that in or around the fall of 2017, it began selling beta versions of limited
27   features of the Star Control: Origins game and on September 20, 2018, began publically selling
28                                                      2                      CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 3 of 49



 1   Star Control: Origins. Stardock lacks knowledge or information sufficient to form a belief about
 2   the truth of any and all allegations relating to Counter-Defendants GOG Limited and GOG Poland
 3
     sp. z.o.o. (collectively, “GOG”) and Valve asserted in Paragraph 5 of the Second Amended
 4
     Counterclaim, and on that basis denies the allegations. Except as expressly admitted herein,
 5
     Stardock denies any and all other allegations asserted in Paragraph 5 of the Second Amended
 6

 7   Counterclaim.

 8          6.       Stardock admits that it has attempted to resolve this matter informally with

 9   Defendants and decided to file this suit as a result of the parties being unable to reach an agreement.
10
     Except as expressly admitted herein, Stardock denies any and all other allegations asserted in
11
     Paragraph 6 of the Second Amended Counterclaim.
12

13                                                PARTIES
14          7.       Stardock admits the allegations in Paragraph 7 of the Second Amended
15
     Counterclaim.
16
            8.       Stardock admits the allegations in Paragraph 8 of the Second Amended
17
     Counterclaim.
18

19          9.       Stardock admits that it is a Michigan corporation with a principal place of business

20   in Plymouth, Michigan and formerly had a location in Sunnyvale, California. Stardock lacks

21   knowledge or information sufficient to form a belief about the truth of any and all other allegations
22
     asserted in Paragraph 9 of the Second Amended Counterclaim, and on that basis denies the
23
     allegations.
24
            10.      Stardock lacks knowledge or information sufficient to form a belief about the truth
25
     of any and all allegations asserted in Paragraph 10 of the Second Amended Counterclaim, and on
26

27   that basis denies the allegations.

28                                                     3                      CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 4 of 49



 1          11.      Stardock lacks knowledge or information sufficient to form a belief about the truth
 2   of any and all allegations asserted in Paragraph 11 of the Second Amended Counterclaim, and on
 3
     that basis denies the allegations.
 4

 5                                        JURISDICTION AND VENUE
 6          12.      Stardock admits the allegations in Paragraph 12 of the Second Amended
 7
     Counterclaim.
 8
            13.      Stardock admits the allegations in Paragraph 13 of the Second Amended
 9
     Counterclaim, but denies that it engaged in any wrongdoing or unlawful conduct.
10

11          14.      Stardock lacks knowledge or information sufficient to form a belief about the truth

12   of any and all allegations asserted in Paragraph 14 of the Second Amended Counterclaim, and on

13   that basis denies the allegations.
14          15.      Stardock lacks knowledge or information sufficient to form a belief about the truth
15
     of any and all allegations asserted in Paragraph 15 of the Second Amended Counterclaim, and on
16
     that basis denies the allegations.
17
            16.      Stardock denies the allegations in Paragraph 16 to the extent they pertain to
18

19   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations

20   in Paragraph 16 of the Second Amended Counterclaim and denies them on that basis.

21          17.      Stardock admits the allegations in Paragraph 17 of the Second Amended
22
     Counterclaim, but denies that it engaged in any wrongdoing or unlawful conduct.
23

24                                   INTRADISTRICT ASSIGNMENT

25          18.      Stardock admits the allegations in Paragraph 18 of the Second Amended
26   Counterclaim, but denies that it engaged in any wrongdoing or unlawful conduct.
27

28                                                    4                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 5 of 49



 1                                        FACTUAL BACKGROUND

 2          Reiche and Ford’s Creation and Development of Star Control and Star Control II
 3
            19.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 4
     of any and all allegations asserted in Paragraph 19 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          20.     Stardock admits that Accolade and Reiche entered into a License Agreement with

 8   an effective date of October 7, 1988, although Stardock denies that Reiche owned the rights that he

 9   purported to license pursuant to the 1988 Agreement. Stardock also admits that the 1988 License
10   Agreement is shown in Exhibit 1 to the Second Amended Counterclaim and reflects the terms set
11
     forth in the agreement. Stardock lacks knowledge or information sufficient to form a belief about
12
     the truth of any and all other allegations asserted in Paragraph 20 of the Second Amended
13
     Counterclaim, and on that basis denies the allegations.
14

15          21.     Stardock asserts that the language of the 1988 License Agreement is set forth in

16   Exhibit 1 to the Second Amended Counterclaim. Except as expressly admitted herein, Stardock

17   denies any and all other allegations in Paragraph 21 of the Second Amended Counterclaim,
18
     including Defendants’ interpretation and construction of the agreement.
19
            22.     Stardock asserts that the language of the 1988 License Agreement is set forth in
20
     Exhibit 1 to the Second Amended Counterclaim. Except as expressly admitted herein, Stardock
21
     denies any and all other allegations in Paragraph 22 of the Second Amended Counterclaim,
22

23   including Defendants’ interpretation and construction of the agreement.

24          23.     Stardock asserts that the language of the 1988 License Agreement is set forth in
25   Exhibit 1 to the Second Amended Counterclaim. Except as expressly admitted herein, Stardock
26
     denies any and all other allegations of Paragraph 23 of the Second Amended Counterclaim,
27

28                                                    5                    CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 6 of 49



 1   including Defendants’ interpretation and construction of the agreement.
 2          24.     Stardock asserts that the language of the 1988 License Agreement is set forth in
 3
     Exhibit 1 to the Second Amended Counterclaim. Except as expressly admitted herein, Stardock
 4
     denies any and all other allegations in Paragraph 24 of the Second Amended Counterclaim,
 5
     including Defendants’ interpretation and construction of the agreement.
 6

 7          25.     Stardock asserts that the language of the 1988 License Agreement is set forth in

 8   Exhibit 1 to the Second Amended Counterclaim. Except as expressly admitted herein, Stardock

 9   denies any and all other allegations in Paragraph 25 of the Second Amended Counterclaim,
10
     including Defendants’ interpretation and construction of the agreement.
11
            26.     Stardock asserts that the language of the 1988 License Agreement is set forth in
12
     Exhibit 1 to the Second Amended Counterclaim. Except as expressly admitted herein, Stardock
13
     denies any and all other allegations in Paragraph 26 of the Second Amended Counterclaim,
14

15   including Defendants’ interpretation and construction of the agreement.

16          27.     Stardock lacks knowledge or information sufficient to form a belief about the truth
17   of any and all allegations asserted in Paragraph 27 of the Second Amended Counterclaim, and on
18
     that basis denies the allegations.
19
            28.     Stardock lacks knowledge or information sufficient to form a belief about the truth
20
     of any and all allegations asserted in Paragraph 28 of the Second Amended Counterclaim, and on
21

22   that basis denies the allegations.

23          29.     Stardock admits that other individuals were involved in the development and

24   creation of Star Control I and Star Control II. Stardock lacks knowledge or information sufficient
25   to form a belief about the truth of any and all other allegations asserted in Paragraph 29 of the
26
     Second Amended Counterclaim, and on that basis denies the allegations.
27

28                                                   6                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 7 of 49



 1          30.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 2   of any and all allegations asserted in Paragraph 30 of the Second Amended Counterclaim, and on
 3
     that basis denies the allegations.
 4
            31.     Stardock admits that Star Control I and Star Control II have become popular over
 5
     the last couple of decades in the video game community. Stardock also admits that the following
 6

 7   link contains the content associated with it: https://kotaku.com/the-game-that-won-our-classic-pc-

 8   games-list-if-it-ha-1349952997. Stardock lacks knowledge or information sufficient to form a

 9   belief about the truth of any and all other allegations asserted in Paragraph 31 of the Second
10
     Amended Counterclaim, and on that basis denies the allegations.
11
            32.     Stardock lacks knowledge or information sufficient to form a belief about the truth
12
     of any and all allegations asserted in Paragraph 32 of the Second Amended Counterclaim, and on
13
     that basis denies the allegations.
14

15          33.     Stardock admits that Exhibit 2 to the Second Amended Counterclaim shows an

16   unsigned document titled “Addendum No. 1 to License Agreement Between Accolade, Inc. and
17   Paul Reiche III”. Stardock lacks knowledge or information sufficient to form a belief about the
18
     truth of any and all other allegations asserted in Paragraph 33 of the Second Amended
19
     Counterclaim, and on that basis denies the allegations.
20

21                 Star Control 3 and 4 and Expiration of the 1988 License Agreement
22
            34.     Stardock admits that Exhibit 3 to the Second Amended Counterclaim shows a
23
     document titled “Addendum No. 2 to License Agreement Between Accolade, Inc. and Paul Reiche
24
     III”. Stardock lacks knowledge or information sufficient to form a belief about the truth of any and
25
     all other allegations asserted in Paragraph 34 of the Second Amended Counterclaim, and on that
26

27   basis denies the allegations.

28                                                    7                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 8 of 49



 1          35.     Stardock admits that Defendants’ Second Amended Counterclaim defines the
 2   “Classic Star Control Games” as Star Control, Star Control II, and Star Control III, collectively.
 3
            36.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 4
     of any and all allegations asserted in Paragraph 36 of the Second Amended Counterclaim, and on
 5
     that basis denies the allegations.
 6

 7          37.     Stardock lacks knowledge or information sufficient to form a belief about the truth

 8   of any and all allegations asserted in Paragraph 37 of the Second Amended Counterclaim, and on

 9   that basis denies the allegations.
10
            38.     Stardock lacks knowledge or information sufficient to form a belief about the truth
11
     of any and all allegations asserted in Paragraph 38 of the Second Amended Counterclaim, and on
12
     that basis denies the allegations.
13
            39.     Stardock admits that Exhibit 4 to the Second Amended Counterclaim shows a
14

15   document titled “Addendum No. 3 to License Agreement Between Accolade, Inc. and Paul Reiche

16   III”. Stardock lacks knowledge or information sufficient to form a belief about the truth of any and
17   all other allegations asserted in Paragraph 39 of the Second Amended Counterclaim, and on that
18
     basis denies the allegations.
19
            40.     Stardock admits that the purported language from Paragraph 1.5 of Addendum No.
20
     3 is set forth in Exhibit 4 to the Second Amended Counterclaim and that the document speaks for
21

22   itself. Notably, the definition of “Reiche Intellectual Property” in Addendum No. 3 is limited to

23   that which was “owned by Reiche.” Stardock lacks knowledge or information sufficient to form a

24   belief about the truth of any and all other allegations asserted in Paragraph 40 of the Second
25   Amended Counterclaim, and on that basis denies the allegations.
26
            41.     Stardock admits that the purported language from Paragraph 4.1 of Addendum No.
27

28                                                    8                      CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
       Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 9 of 49



 1   3 is set forth in Exhibit 4 to the Second Amended Counterclaim. Stardock lacks knowledge or
 2   information sufficient to form a belief about the truth of any and all other allegations asserted in
 3
     Paragraph 41 of the Second Amended Counterclaim, and on that basis denies the allegations.
 4
            42.     Stardock admits that the purported language from Paragraph 7 of Addendum No. 3
 5
     is set forth in Exhibit 4 to the Second Amended Counterclaim. Stardock lacks knowledge or
 6

 7   information sufficient to form a belief about the truth of any and all other allegations asserted in

 8   Paragraph 42 of the Second Amended Counterclaim, and on that basis denies the allegations.

 9          43.     Stardock lacks knowledge or information sufficient to form a belief about the truth
10
     of any and all other allegations asserted in Paragraph 43 of the Second Amended Counterclaim,
11
     and on that basis denies the allegations.
12
            44.     Stardock lacks knowledge or information sufficient to form a belief about the truth
13
     of any and all allegations asserted in Paragraph 44 of the Second Amended Counterclaim, and on
14

15   that basis denies the allegations.

16                    Accolade’s Successors’ Abandonment and Fraudulent Renewal
17                           of the Registration for the Star Control Trademark
18
            45.     Stardock lacks knowledge or information sufficient to form a belief about the truth
19
     of any and all allegations asserted in Paragraph 45 of the Second Amended Counterclaim, and on
20
     that basis denies the allegations.
21

22          46.     Stardock admits that on November 25, 2002, Accolade assigned U.S. Trademark

23   Registration No. 2,046,036 for STAR CONTROL to Infogrames, and on March 17, 2003,

24   Infogrames filed with the United States Patent and Trademark Office (“USPTO”) a Declaration of
25   Use and Incontestability along with a specimen of use showing use of the mark of STAR
26
     CONTROL. Stardock lacks knowledge or information sufficient to form a belief about the truth of
27

28                                                    9                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 10 of 49



 1   any and all other allegations asserted in Paragraph 46 of the Second Amended Counterclaim, and
 2   on that basis denies the allegations.
 3
             47.     Stardock admits that Infogrames was renamed Atari. Stardock lacks knowledge or
 4
     information sufficient to form a belief about the truth of any and all other allegations asserted in
 5
     Paragraph 47 of the Second Amended Counterclaim, and on that basis denies the allegations.
 6

 7           48.     Stardock admits that on September 18, 2007, Atari filed with the USPTO a

 8   Declaration of Use in Commerce and Application for Renewal of Registration for U.S. Trademark

 9   Registration No. 2,046,036 for STAR CONTROL. Stardock lacks knowledge or information
10
     sufficient to form a belief about the truth of the allegation that as part of a valuation of its IP in late
11
     2006, Atari reported that it made no sales of Star Control from at least 2001 through November
12
     2006, and thus, the Star Control trademark was deemed to have no value at that time, and on that
13
     basis denies the allegation. Except as expressly admitted herein, Stardock denies any and all other
14

15   allegations asserted in Paragraph 48 of the Second Amended Counterclaim.

16                 Reiche and Ford’s Continued Development of the Star Control Universe
17              Through The Ur-Quan Masters and Agreement with Atari to Resume Sales
18
                                       of the Classic Star Control Games
19
             49.     Stardock denies that Reiche and Ford regained all rights to “their games,” including
20
     Star Control I and Star Control II. Stardock lacks knowledge or information sufficient to form a
21

22   belief about the truth of any and all other allegations asserted in Paragraph 49 of the Second

23   Amended Counterclaim, and on that basis denies the allegations.

24           50.     Stardock admits that Defendants’ Second Amended Counterclaim define the
25   “Reiche and Ford’s Star Control Games” as Star Control, Star Control II, including The Ur-Quan
26
     Masters, and Reiche’s Preexisting Characters used in Star Control 3, collectively. Stardock denies
27

28                                                       10                      CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 11 of 49



 1   the accuracy of this definition and further denies any suggestion or assertion that Reiche and Ford
 2   own any intellectual property in the alleged aforesaid defined Reiche and Ford’s Star Control
 3
     Games. Except as expressly admitted herein, Stardock denies any and all other allegations asserted
 4
     in Paragraph 50 of the Second Amended Counterclaim.
 5
            51.     Stardock denies Reiche’s and Ford’s suggested possession and ownership of Star
 6

 7   Control, Star Control II, including The Ur-Quan Masters, and Reiche’s Preexisting Characters used

 8   in Star Control 3. Stardock admits that the Classic Star Control Games have become popular over

 9   the last couple of decades in the video game community and have acquired a reputation and
10
     goodwill among the purchasing public. Stardock lacks knowledge or information sufficient to form
11
     a belief about the truth of any and all other allegations asserted in Paragraph 51 of the Second
12
     Amended Counterclaim, and on that basis denies the allegations.
13
            52.     Stardock admits that Exhibits 6 and 7 to the Second Amended Counterclaim show
14

15   the copyright registration certificates for U.S. Copyright Registration No. PA 2-071-496 and U.S.

16   Copyright Registration No. PA 2-107-340 respectively, and which both purport to list Reiche and
17   Ford as the claimants. Stardock lacks knowledge or information sufficient to form a belief about
18
     the truth of any and all other allegations asserted in Paragraph 52 of the Second Amended
19
     Counterclaim, and on that basis denies the allegations.
20
            53.     Stardock lacks knowledge or information sufficient to form a belief about the truth
21

22   of any and all allegations asserted in Paragraph 53 of the Second Amended Counterclaim, and on

23   that basis denies the allegations.

24          54.     Stardock lacks knowledge or information sufficient to form a belief about the truth
25   of any and all allegations asserted in Paragraph 54 of the Second Amended Counterclaim, and on
26
     that basis denies the allegations.
27

28                                                   11                    CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 12 of 49



 1          55.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 2   of any and all allegations asserted in Paragraph 55 of the Second Amended Counterclaim, and on
 3
     that basis denies the allegations.
 4
            56.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 5
     of any and all allegations asserted in Paragraph 56 of the Second Amended Counterclaim, and on
 6

 7   that basis denies the allegations.

 8          57.     Stardock lacks knowledge or information sufficient to form a belief about the truth

 9   of any and all allegations asserted in Paragraph 57 of the Second Amended Counterclaim, and on
10
     that basis denies the allegations.
11
            58.     Stardock lacks knowledge or information sufficient to form a belief about the truth
12
     of any and all allegations asserted in Paragraph 58 of the Second Amended Counterclaim, and on
13
     that basis denies the allegations.
14

15          59.     Second Amended Counterclaim Stardock lacks knowledge or information sufficient

16   to form a belief about the truth of the allegations asserted in Paragraph 59 of the Second Amended
17   Counterclaim, and on that basis denies the allegations.
18
            60.     Stardock lacks knowledge or information sufficient to form a belief about the truth
19
     of the allegations asserted in Paragraph 60 of the Second Amended Counterclaim, and on that basis
20
     denies the allegations.
21

22          61.     Stardock lacks knowledge or information sufficient to form a belief about the truth

23   of the allegations asserted in Paragraph 61 of the Second Amended Counterclaim, and on that basis

24   denies the allegations.
25          62.     Stardock lacks knowledge or information sufficient to form a belief about the truth
26
     of the allegations asserted in Paragraph 62 of the Second Amended Counterclaim, and on that basis
27

28                                                   12                    CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 13 of 49



 1   denies the allegations.
 2          63.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 3
     of the allegations asserted in Paragraph 63 of the Second Amended Counterclaim, and on that basis
 4
     denies the allegations.
 5
            64.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 6

 7   of the allegations asserted in Paragraph 64 of the Second Amended Counterclaim, and on that basis

 8   denies the allegations.

 9          Stardock Purportedly Buys Star Control Trademark and Star Control 3 Copyright
10
            65.     Stardock admits that in or around 2013, Atari filed for bankruptcy and put its assets
11
     up for auction, including the Star Control Franchise. Stardock denies that only Star Control 3 was
12
     included in the Star Control Franchise put up for auction. Stardock admits that Atari sold its Star
13
     Control Assets to Stardock under a Purchase Agreement dated July 18, 2013 and that the Purchase
14

15   Agreement defined the Purchased Assets as including the Intellectual Property identified on

16   Schedule 1.01(a), the contracts listed on Schedule 2.01(b), and certain causes of action related to
17   the Intellectual Property. Stardock denies the allegation that any other assets and properties of Atari
18
     were specifically excluded from the Purchased Assets.
19
            66.     Stardock admits that Exhibit 5 to the Second Amended Counterclaim shows the
20
     Purchase Agreement between Atari and Stardock. Stardock lacks knowledge or information
21

22   sufficient to form a belief about the truth of the allegation that Schedule 1.01(a) and

23   Schedule 2.01(b) to the Purchase Agreement were not attached to the filing with the bankruptcy

24   court, and on that basis denies the allegation. Stardock denies the allegation that any intellectual
25   property or contract rights were not transferred to Stardock.
26
            67.     Stardock admits the allegations in Paragraph 67 to the Second Amended
27

28                                                     13                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 14 of 49



 1   Counterclaim.
 2          68.      Stardock denies that the transfer of Atari’s Digital Distribution Agreement with
 3
     GOG Limited and Accolade’s License Agreement with Reiche pertained only to Star Control 3.
 4
     Stardock admits the other allegations in Paragraph 68 of the Second Amended Counterclaim.
 5
            69.      Stardock denies the allegation that Atari did not purport to sell, nor did it even own
 6

 7   or have the right to sell, any rights to the alleged Reiche and Ford’s Star Control Games to Stardock,

 8   including Reiche’s alleged Preexisting Characters used in Star Control 3.             Stardock lacks

 9   knowledge or information sufficient to form a belief about the truth of any and all other allegations
10
     asserted in Paragraph 69 of the Second Amended Counterclaim, and on that basis denies the
11
     allegations.
12
                  Reiche and Ford Repeatedly Reject Stardock’s Requests to License Reiche
13
                      and Ford’s Star Control Games for Use in Stardock’s New Game
14

15          70.      Stardock admits the allegations in Paragraph 70 of the Second Amended

16   Counterclaim, but asserts that the statements made in the referenced July 22, 2013 email are being
17   presented out of context and were based on Mr. Wardell’s understandings at the time and the
18
     representations and warranties made, inter alia, in the 1988 License Agreement, which Stardock
19
     now believes to be false, misstated, and/or misleading.
20
            71.      Stardock admits the allegations in Paragraph 71 of the Second Amended
21

22   Counterclaim, but asserts that the statements made by Mr. Wardell in the referenced July 23, 2013

23   email are being presented out of context and were based on Mr. Wardell’s understandings at the

24   time and the representations and warranties made, inter alia, in the 1988 License Agreement, which
25   Stardock now believes to be false, misstated, and/or misleading.
26
            72.      Stardock admits that on or around July 24, 2013, it announced its acquisition and
27

28                                                     14                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 15 of 49



 1   plan to release a new game inspired by Star Control II. Stardock admits that at that time, the new
 2   game was expected to be more of a revisit to Star Control II than a continuation. Stardock denies
 3
     the allegation that Mr. Wardell “admitted” that Atari doesn’t own the copyright to Star Control I
 4
     and II and that in order to make a Star Control II HD, a license from Reiche is needed. Stardock
 5
     asserts that any such statements made by Mr. Wardell are being presented out of context and were
 6

 7   based on Mr. Wardell’s understandings at the time and the representations and warranties made,

 8   inter alia, in the 1988 License Agreement, which Stardock now believes to be false, misstated,

 9   and/or misleading.
10
            73.      Stardock admits that Mr. Wardell contacted Reiche and Ford on July 30, 2013 via
11
     email and suggested that Reiche and Ford work with Stardock on the development of Star Control:
12
     Origins, but denies any and all of the other allegations in Paragraph 73 of the Second Amended
13
     Counterclaim.
14

15          74.      Stardock lacks knowledge or information sufficient to form a belief about the truth

16   of any and all allegations asserted in Paragraph 74 of the Second Amended Counterclaim, and on
17   that basis denies the allegations.
18
            75.      Stardock lacks knowledge or information sufficient to form a belief about the truth
19
     of any and all allegations asserted in Paragraph 75 of the Second Amended Counterclaim, and on
20
     that basis denies the allegations.
21

22          76.      Stardock admits the allegations in Paragraph 76 of the Second Amended

23   Counterclaim.

24          77.      Stardock admits that later that day (September 16, 2013), it acknowledged Reiche’s
25   and Ford’s response, and that Stardock offered to sell the Star Control IP it acquired from Atari to
26
     Defendants. Except as expressly admitted herein, Stardock denies any and all of the other
27

28                                                   15                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 16 of 49



 1   allegations in Paragraph 77 of the Second Amended Counterclaim.
 2          78.       Stardock admits the allegations in Paragraph 78 of the Second Amended
 3
     Counterclaim.
 4
            79.       Stardock admits the allegations in Paragraph 79 of the Second Amended
 5
     Counterclaim.
 6

 7          Stardock Begins Making False Statements About Reiche and Ford’s Involvement

 8                 in Its New Game, and Asks Reiche and Ford Again Repeatedly to License

 9                             Their Star Control Games, Which They Refuse
10
            80.       Stardock admits that Mr. Wardell participated in an interview on January 3, 2014.
11
     Except as expressly admitted herein, Stardock denies any and all other allegations in Paragraph 80
12
     of the Second Amended Counterclaim, and denies that Mr. Wardell made any false or misleading
13
     statements.
14

15          81.       Stardock admits the allegations in Paragraph 81 of the Second Amended

16   Counterclaim, but asserts that any such statements made by Mr. Wardell are being presented out of
17   context and were based on Mr. Wardell’s understandings at the time and the representations and
18
     warranties made, inter alia, in the 1988 License Agreement, which Stardock now believes to be
19
     false, misstated, and/or misleading.
20
            82.       Stardock admits the allegations in Paragraph 82 of the Second Amended
21

22   Counterclaim.

23          83.       Stardock admits that, upon information and belief, it alleges in its Second Amended

24   Complaint that the Atari-GOG Agreement expired on March 22, 2015 and that all subsequent sales
25   of the Classic Star Control Games on GOG infringed its trademarks and copyrights accordingly.
26
     Stardock admits that it entered into a separate agreement with GOG after the expiration of the Atari-
27

28                                                    16                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 17 of 49



 1   GOG Agreement. Stardock lacks knowledge or information sufficient to form a belief about the
 2   truth of any and all other allegations asserted in Paragraph 83 of the Second Amended
 3
     Counterclaim, and on that basis denies the allegations.
 4
            84.     Stardock admits the allegations in Paragraph 84 of the Second Amended
 5
     Counterclaim, but asserts that any such statements made by Mr. Wardell are being presented out of
 6

 7   context and were based on Mr. Wardell’s understandings at the time and the representations and

 8   warranties made, inter alia, in the 1988 License Agreement, which Stardock now believes to be

 9   false, misstated, and/or misleading.
10
            85.     Stardock admits the allegations in Paragraph 85 of the Second Amended
11
     Counterclaim, but asserts that any such statements made by Mr. Wardell are being presented out of
12
     context and were based on Mr. Wardell’s understandings at the time and the representations and
13
     warranties made, inter alia, in the 1988 License Agreement, which Stardock now believes to be
14

15   false, misstated, and/or misleading.

16          86.     Stardock admits the allegations in Paragraph 86 of the Second Amended
17   Counterclaim, but asserts that any such statement made by Mr. Wardell is being presented out of
18
     context and was based on Mr. Wardell’s understandings at the time and the representations and
19
     warranties made, inter alia, in the 1988 License Agreement, which Stardock now believes to be
20
     false, misstated, and/or misleading.
21

22          87.     Stardock admits the allegation regarding Mr. Wardell’s December 3, 2015 email.

23   Stardock admits that Mr. Wardell made the quoted statements with respect to the use of basic and

24   unprotectable concepts and ideas from Star Control in Galactic Civilizations. Stardock denies the
25   allegation that Stardock had already “borrowed” heavily from Star Control II for the Galactic
26
     Civilizations game.
27

28                                                   17                   CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 18 of 49



 1          88.      Stardock admits that Mr. Wardell sent an email to Defendants on October 12, 2016,
 2   which speaks for itself. Defendants have misstated the contents of that email in Paragraph 88 of
 3
     the Second Amended Counterclaim, and further any such statements made by Mr. Wardell in the
 4
     email are being presented out of context and were based on Mr. Wardell’s understandings at the
 5
     time and the representations and warranties made, inter alia, in the 1988 License Agreement, which
 6

 7   Stardock now believes to be false, misstated, and/or misleading.

 8          89.      Stardock admits that Star Control: Origins and Galactic Civilizations provide

 9   modification tools that allow users to build and create things in the game. Stardock admits that on
10
     July 28, 2017, Mr. Wardell asked Reiche and Ford if, in light of the upcoming 25th anniversary of
11
     Star Control II, they would do “an interview regarding your work on Star Control 1/2, the Ur-Quan
12
     Masters, past, present and future of your universe.” Stardock lacks knowledge or information
13
     sufficient to form a belief about the truth of the allegation that Reiche and Ford later learned that
14

15   many ships and alien races from the alleged Reiche and Ford’s Star Control Games appeared in

16   Galactic Civilizations, and on that basis denies the allegations. Based on the information that is
17   now available to Stardock, it is Stardock’s position that there was no need to seek any permission
18
     and/or license from Reiche and Ford. Inasmuch as Reiche and Ford allege that they own any valid
19
     and enforceable intellectual property rights in the Classic Star Control Games, Stardock denies that
20
     allegation. Except as expressly admitted herein, Stardock denies any and all of the other allegations
21

22   in Paragraph 89 of the Second Amended Counterclaim.

23          90.      Stardock admits the allegations in Paragraph 90 of the Second Amended

24   Counterclaim.
25          91.      Except as otherwise denied below, Stardock admits the allegations in Paragraph 91
26
     of the Second Amended Counterclaim, but asserts that any such statements made by Mr. Wardell
27

28                                                    18                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 19 of 49



 1   are being presented out of context and were based on Mr. Wardell’s understandings at the time and
 2   the representations and warranties made, inter alia, in the 1988 License Agreement, which Stardock
 3
     now believes to be false, misstated, and/or misleading. Based on the information that is now
 4
     available to Stardock, it is Stardock’s position that there was no need to seek such permission and/or
 5
     license from Reiche and Ford. Inasmuch as Reiche and Ford allege that they own any valid and
 6

 7   enforceable intellectual property rights in the Classic Star Control Games, Stardock denies that

 8   allegation.

 9          92.     Except as otherwise denied below, Stardock admits the allegations in Paragraph 92
10
     of the Second Amended Counterclaim, but asserts that any such statements made by Mr. Wardell
11
     are being presented out of context and were based on Mr. Wardell’s understandings at the time and
12
     the representations and warranties made, inter alia, in the 1988 License Agreement, which Stardock
13
     now believes to be false, misstated, and/or misleading. Based on the information that is now
14

15   available to Stardock, it is Stardock’s position that there was no need to seek any permission and/or

16   license from Reiche and Ford. Inasmuch as Reiche and Ford allege that they own any valid and
17   enforceable intellectual property rights in the Classic Star Control Games, Stardock denies that
18
     allegation.
19
            93.     Stardock lacks knowledge or information sufficient to form a belief about the truth
20
     of the allegation that Reiche or Ford own any intellectual property in Star Control I and Star Control
21

22   II, and on that basis denies the allegation. Except as otherwise denied below, Stardock admits the

23   other allegations in Paragraph 93 of the Second Amended Counterclaim. Inasmuch as Reiche and

24   Ford allege that they own any valid and enforceable intellectual property rights in the Classic Star
25   Control Games, Stardock denies that allegation.
26
            94.     Stardock lacks knowledge or information sufficient to form a belief about the truth
27

28                                                     19                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 20 of 49



 1   of the allegation that the 1988 License Agreement terminated and expired in 2001, and on that basis
 2   denies the allegation. Stardock admits that on October 4, 2017, it advised Reiche and Ford that it
 3
     had a license to use Reiche’s and Ford’s alleged intellectual property under the 1988 License
 4
     Agreement. Based on the information that is now available to Stardock, it is Stardock’s position
 5
     that there was no need to seek any permission and/or license from Reiche and Ford. Inasmuch as
 6

 7   Reiche and Ford allege that they own any valid and enforceable intellectual property rights in the

 8   Classic Star Control Games, Stardock denies that allegation.

 9          95.     Except as otherwise denied below, Stardock admits the allegations in Paragraph 95
10
     of the Second Amended Counterclaim. Based on the information that is now available to Stardock,
11
     it is now Stardock’s position that there was no need to seek any permission and/or license from
12
     Reiche and Ford. Inasmuch as Reiche and Ford allege that they own any valid and enforceable
13
     intellectual property rights in the Classic Star Control Games, Stardock denies that allegation.
14

15          96.     Stardock denies that Mr. Wardell has made any admissions via his communications

16   with respect to any alleged Reiche and Ford intellectual property alleged in Paragraph 96 of the
17   Second Amended Counterclaim. Except as otherwise denied below, Stardock admits the existence
18
     of the communication as set forth in Paragraph 96 of the Second Amended Counterclaim, but
19
     asserts that any such statements made by Mr. Wardell are being presented out of context and were
20
     based on Mr. Wardell’s understandings at the time and the representations and warranties made,
21

22   inter alia, in the 1988 License Agreement, including Reiche and Ford’s representations and

23   warranties with respect to the alleged intellectual property they own related to the Classic Star

24   Control Games, which Stardock now believes to be false, misstated, and/or misleading. Based on
25   the information that is now available to Stardock, it is Stardock’s position that there was no need
26
     to seek any permission and/or license from Reiche and Ford. Inasmuch as Reiche and Ford allege
27

28                                                    20                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 21 of 49



 1   that they own any valid and enforceable intellectual property rights in the Classic Star Control
 2   Games, Stardock denies that allegation.
 3
               97.    Stardock admits the existence of the communication as set forth in Paragraph 97 of
 4
     the Second Amended Counterclaim, but asserts that any such statements made by Mr. Wardell are
 5
     being presented out of context and were based on Mr. Wardell’s understandings at the time and the
 6

 7   representations and warranties made, inter alia, in the 1988 License Agreement, which Stardock

 8   now believes to be false, misstated, and/or misleading. Inasmuch as Reiche and Ford allege that

 9   they own any valid and enforceable intellectual property rights in the Classic Star Control Games,
10
     Stardock denies that allegation. Stardock lacks knowledge or information sufficient to form a belief
11
     about the truth of any and all other allegations asserted in Paragraph 97 of the Second Amended
12
     Counterclaim, and on that basis denies the allegations.
13
               98.    Stardock admits that on October 7, 2017, Reiche and Ford responded and claimed
14

15   that they had received no royalties for many years and therefore the 1988 License Agreement had

16   expired. Stardock also admits that Reiche and Ford purported to advise Mr. Wardell that
17   Stardock’s planned use of “Super Melee” from Star Control II in Star Control: Origins was not
18
     authorized. Inasmuch as the allegations within Paragraph 98 of the Second Amended Counterclaim
19
     suggest that Reiche and Ford own any valid and enforceable intellectual property as it pertains to
20
     the Classic Star Control Games such that Stardock would have been required to seek Reiche and
21

22   Ford’s permission and/or license to use the alleged intellectual property, such allegations are

23   denied.

24             99.    Stardock admits that it responded later that day, but denies any and all other
25   allegations in Paragraph 99 of the Second Amended Counterclaim.
26
               100.   Stardock admits that on October 9, 2017, Reiche and Ford announced their plans to
27

28                                                    21                    CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 22 of 49



 1   create and develop a new game that would be a sequel to The Ur-Quan Masters to be called “Ghosts
 2   of the Precursors” and using the STAR CONTROL mark and THE UR-QUAN MASTERS mark.
 3
       Stardock’s, Valve’s, and GOG’s Copyright and Trademark Infringement and Other Unfair
 4
                                                 Competition
 5
             101.    Stardock admits that it has sold the Classic Star Control Games through its own and
 6

 7   Valve’s website. Except as expressly admitted herein, Stardock denies any and all other allegations

 8   in Paragraph 101 of the Second Amended Counterclaim, including the suggestion that Reiche and

 9   Ford own any rights (intellectual property rights or otherwise) in and to the Classic Star Control
10
     Games such that Stardock would have been required to obtain Reiche’s and Ford’s permission
11
     and/or license with respect to the sale thereof.
12
             102.    Stardock admits that the screenshot from Stardock’s website depicted in Paragraph
13
     102 of the Second Amended Counterclaim shows links to buy these games through Valve’s
14

15   website, and shows Stardock’s lawful use of THE UR-QUAN MASTERS mark. Except as

16   expressly admitted herein, Stardock denies any and all other allegations in Paragraph 102 of the
17   Second Amended Counterclaim, including the suggestion that Reiche and Ford own any rights
18
     (intellectual property rights or otherwise) in and to the Classic Star Control Games such that
19
     Stardock would have been required to obtain Reiche’s and Ford’s permission and/or license with
20
     respect to the sale thereof.
21

22           103.    Stardock admits the allegation that it renamed “Star Control 1+2” on GOG’s website

23   to be called “Star Control: The Ur-Quan Masters.” Except as expressly admitted herein, Stardock

24   denies any and all other allegations in Paragraph 103 of the Second Amended Counterclaim.
25           104.    Stardock admits the allegation that Reiche and Ford sent Valve a notice of
26
     infringement and request to remove the Classic Star Control Games and that Stardock sent Valve a
27

28                                                      22                  CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 23 of 49



 1   counter-notice. Except as expressly admitted herein, Stardock denies any and all other allegations
 2   in Paragraph 104 of the Second Amended Counterclaim.
 3
            105.     Stardock admits the allegation that it sent GOG a counter-notice and on that basis
 4
     GOG resumed selling the Classic Star Control Games. Except as expressly admitted herein,
 5
     Stardock denies any and all other allegations in Paragraph 105 of the Second Amended
 6

 7   Counterclaim.

 8          106.     Stardock denies the allegations in Paragraph 106 of the Second Amended

 9   Counterclaim.
10
            107.     Stardock admits the allegations in Paragraph 107 of the Second Amended
11
     Counterclaim.
12
            108.     Stardock admits the allegations in Paragraph 108 of the Second Amended
13
     Counterclaim.
14

15          109.     Stardock admits that in November 2017, it released the first beta of Fleet Battles

16   (originally titled “Super Melee”), a limited feature of the Star Control: Origins game. Except as
17   expressly admitted herein, Stardock denies any and all other allegations in Paragraph 109 of the
18
     Second Amended Counterclaim.
19
            110.     Stardock admits that the Star Control: Origins Fleet Battles beta provides
20
     modification tools that allow users to build and create things in the game. Except as expressly
21

22   admitted herein, Stardock denies any and all other allegations in Paragraph 110 of the Second

23   Amended Counterclaim.

24          111.     Stardock denies the allegations in Paragraph 111 of the Second Amended
25   Counterclaim.
26
            112.     Stardock denies the allegations in Paragraph 112 of the Second Amended
27

28                                                   23                    CASE NO. 4:17-CV-07025-SBA

                PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 24 of 49



 1   Counterclaim.
 2          113.     Stardock admits that on March 21, 2018, Mr. Wardell posted online in The U-Quan
 3
     Masters (“UQM”) Forum the language quoted in Paragraph 113 of the Second Amended
 4
     Counterclaim, which was made in reference to the names of the aliens and not the depiction of the
 5
     aliens with any creative expression that could be considered the same as or substantially similar to
 6

 7   the aliens in the Classic Star Control Games.

 8          114.     Stardock admits that on April 7, 2018, Mr. Wardell stated the language quoted in

 9   Paragraph 114 of the Second Amended Counterclaim. Stardock denies that such statement in any
10
     way admits or even suggests that Reiche or Ford are the creators or owners of the characters in Star
11
     Control II. Stardock made such statement prior to realizing that Reiche and Ford did not actually
12
     own the alleged copyrights, which has since been confirmed by the U.S. Copyright Office.
13
            115.     Stardock admits that Mr. Wardell stated the quoted language in Paragraph 107 of
14

15   the Second Amended Counterclaim on Stardock’s website, which was made in reference to the

16   names of the aliens and not the depiction of the aliens with any creative expression that could be
17   considered the same as or substantially similar to the aliens in the Classic Star Control Games.
18
     Stardock denies any allegation that it has copied alien race artwork allegedly owned by Reiche or
19
     Ford without Reiche’s or Ford’s permission and/or license or that Reiche or Ford are in fact the
20
     owners of any alleged alien race artwork from Star Control I or Star Control II. Stardock also
21

22   denies that Reiche and Ford have any rights in the Classic Star Control Games that would require

23   Stardock to have obtained Reiche’s and/or Ford’s permission and/or license to use material from

24   the Classic Star Control Games in connection with Star Control: Origins or its website, marketing
25   or otherwise. Except as expressly admitted herein, Stardock denies any and all other allegations in
26
     Paragraph 115 of the Second Amended Counterclaim.
27

28                                                   24                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 25 of 49



 1          116.     Stardock admits that it conducted an informal survey among potential purchasers
 2   concerning which alien names to include from the Classic Star Control Games in future Star Control
 3
     games and that Mr. Wardell stated that a number of the alien races that appeared in Star Control II
 4
     would also appear in such future games. Stardock denies any allegation that it has copied alien
 5
     race artwork allegedly owned by Reiche or Ford without Reiche’s or Ford’s permission and/or
 6

 7   license or that Reiche or Ford are in fact the owners of any alleged alien race artwork from Star

 8   Control I or Star Control II. Stardock also denies that Reiche and Ford have any rights in the Classic

 9   Star Control Games that would require Stardock to have obtained Reiche’s and/or Ford’s
10
     permission and/or license to use material from the Classic Star Control Games in connection with
11
     its Star Control: Origins or website, marketing or otherwise. Except as expressly admitted herein,
12
     Stardock denies any and all other allegations in Paragraph 116 of the Second Amended
13
     Counterclaim.
14

15          117.     Stardock admits that in June 2018, Mr. Wardell revealed a video showing a ship

16   named the “Earthling Cruiser”. Stardock denies any allegation that it has copied space ship artwork
17   allegedly owned by Reiche or Ford without Reiche’s or Ford’s permission and/or license or that
18
     Reiche or Ford are in fact the owners of any alleged space ship artwork from Star Control I or Star
19
     Control II. Stardock also specifically denies that the ship named the “Earthling Cruiser” in the
20
     referenced video is the same or substantially similar in appearance to any ship depicted in the
21

22   Classic Star Control Games. Stardock also denies that Reiche and Ford have any rights in the

23   Classic Star Control Games that would require Stardock to have obtained Reiche’s and/or Ford’s

24   permission and/or license to use material from the Classic Star Control Games in connection with
25   Star Control: Origins or its website, marketing or otherwise. Except as expressly admitted herein,
26
     Stardock denies any and all other allegations in Paragraph 117 of the Second Amended
27

28                                                    25                      CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 26 of 49



 1   Counterclaim.
 2          118.     Stardock admits that Mr. Wardell has previously stated that Star Control: Origins
 3
     will feature alien species from the Classic Star Control Games, such as the alien species called
 4
     Arilou, Chenjesu and Melnorme, which was made in reference to the names of the aliens and not
 5
     the depiction of the aliens with any creative expression that could be considered the same as or
 6

 7   substantially similar to the aliens in the Classic Star Control Games. Stardock denies any allegation

 8   that it has copied alien race artwork allegedly owned by Reiche or Ford without Reiche’s or Ford’s

 9   permission and/or license or that Reiche or Ford are in fact the owners of any alleged alien race
10
     artwork from Star Control I or Star Control II. Stardock also denies that Reiche and Ford have any
11
     rights in the Classic Star Control Games that would require Stardock to have obtained Reiche’s
12
     and/or Ford’s permission and/or license to use material from the Classic Star Control Games in
13
     connection with Star Control: Origins or its website, marketing or otherwise. Except as expressly
14

15   admitted herein, Stardock denies any and all other allegations in Paragraph 118 of the Second

16   Amended Counterclaim.
17          119.     Stardock admits that Mr. Wardell has previously stated that the stars in Star Control:
18
     Origins would be named in Reiche’s and Ford’s honor; however, after Reiche and Ford expressed
19
     dissatisfaction with this concept, the stars were not actually named in Reiche’s and Ford’s honor in
20
     the publically released version of Star Control: Origins. Stardock denies that Reiche and Ford have
21

22   any rights in the Classic Star Control Games that would require Stardock to have obtained Reiche’s

23   and/or Ford’s permission and/or license to use material from the Classic Star Control Games in

24   connection with Star Control: Origins or its website, marketing or otherwise. Except as expressly
25   admitted herein, Stardock denies any and all other allegations in Paragraph 119 of the Second
26
     Amended Counterclaim.
27

28                                                     26                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 27 of 49



 1          120.    Stardock admits that on August 13, 2018, Mr. Wardell stated the language quoted
 2   in Paragraph 120 of the Second Amended Counterclaim and Stardock’s mention of its ownership
 3
     of the Star Control aliens was in reference to the names of the aliens.
 4
            121.    Stardock admits that on August 14, 2018, Mr. Wardell stated the language quoted
 5
     in Paragraph 121 of the Second Amended Counterclaim, as Stardock is owner of all trademark
 6

 7   rights in the Classic Star Control Games and any and all goodwill associated therewith.

 8          122.    Stardock admits that in September 2018, Mr. Wardell stated the language quoted in

 9   Paragraph 122 of the Second Amended Counterclaim, referring to the names of the alien species in
10
     the Classic Star Control Games. Except as expressly admitted herein, Stardock denies any and all
11
     other allegations in Paragraph 122 of the Second Amended Counterclaim.
12
            123.    Stardock admits that it previously released the Star Control: Origins – Arilou Music
13
     Pack on Valve’s website, which was composed of the theme music for the Arilou species and
14

15   accompanying wallpaper image. Except as expressly admitted herein, Stardock denies any and all

16   other allegations in Paragraph 123 of the Second Amended Counterclaim.
17          124.    Stardock admits that Mr. Wardell previously stated that Star Control: Origins would
18
     include an alien species called Arilou. Stardock also admits that the images depicted in Paragraph
19
     124 of the Second Amended Complaint are of the alien species called Arilou from Star Control I
20
     and II and the wallpaper accompanying the music download from Stardock’s Arilou Music Pack.
21

22   Except as expressly admitted herein, Stardock denies any and all other allegations in Paragraph 124

23   of the Second Amended Counterclaim.

24          125.    Stardock admits that in its promotion for the Arilou Music Pack on Stardock’s
25   website the Arilou are described as “a race of green-skinned aliens who admit to having been
26
     watching the human race for a very long time,” and as “‘little green men.’ Calling themselves the
27

28                                                    27                       CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 28 of 49



 1   Arilou Lalee’lay, they have apparently been watching humanity for a long time. ... they also seem
 2   to be almost purposefully mysterious” and that the Arilou are described in Star Control II as “[t]he
 3
     Ariloulaleelay are a mysterious race ... they do make regular, secret visits to your world, and have
 4
     done so for centuries” and “pale, about 1.5 meters tall, and have large, childlike heads with dark,
 5
     soulful eyes. ... The Arilou may have visited Earth often in the past ... .” Stardock denies any
 6

 7   allegation or suggestion in Paragraph 126 that Stardock’s Arilou Music Pack is substantially similar

 8   to or otherwise, infringes any protectable expression related to the Arilou in Star Control II or other

 9   alleged rights owned by Reiche and Ford.
10
            126.    Stardock admits that the images depicted in Paragraph 126 of the Second Amended
11
     Complaint are of the alien species called Chenjesu from Star Control and the wallpaper
12
     accompanying the music download from Stardock’s Chenjesu Music Pack. Stardock further admits
13
     that the names of the alien species are the same, given that Stardock is owner of all trademark rights
14

15   in the Classic Star Control Games and any and all goodwill associated therewith. Except as

16   expressly admitted herein, Stardock denies any and all other allegations in Paragraph 126 of the
17   Second Amended Counterclaim.
18
            127.    Stardock admits that in its promotion for the Chenjesu Music Pack on Stardock’s
19
     website the Chenjesu are described as “ambulatory crystals themselves, who fed on a unique
20
     mixture of solar and chemical processes. Peaceful and very intelligent” and living on “a strange
21

22   crystalline world ... .” and that the Chenjesu were described in Star Control as “[c]rystalline in

23   substance, existing on electric energy,” and in Star Control II as having a “silicon-based biology ...

24   superior to our old carbon models,” having “fantastic intellects,” and being “peaceful,” and being
25   “a photo/chemovore (it derives its nourishment from light and ambient minerals).” Stardock denies
26
     any allegation or suggestion in Paragraph 127 that Stardock’s Chenjesu Music Pack is substantially
27

28                                                     28                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 29 of 49



 1   similar to or otherwise, infringes any protectable expression related to the Chenjesu in Star Control
 2   or other alleged rights owned by Reiche and Ford.
 3
            128.     Stardock admits that it has recently began selling Star Control: Origins via Valve’s
 4
     and GOG’s websites. Stardock also admits that it has previously referred to Star Control: Origins
 5
     as a “reboot” of Star Control II. Except as expressly admitted herein, Stardock denies the
 6

 7   allegations in Paragraph 128 to the extent they pertain to Stardock. Stardock does not have

 8   sufficient information to admit or deny the remaining allegations in Paragraph 128 of the Second

 9   Amended Counterclaim and denies them on that basis.
10
            129.     Stardock admits that in Star Control: Origins, players start from earth and travel to
11
     and explore new stars and planets and encounter various alien species via hyperspace travel, which
12
     is unlike Star Control II where the game starts out in an entirely different solar system and the
13
     player must travel back to earth. Except as expressly admitted herein, Stardock denies any and all
14

15   other allegations in Paragraph 129 of the Second Amended Counterclaim.

16          130.     Stardock denies the allegations in Paragraph 130 of the Second Amended
17   Complaint.
18
            131.     Stardock denies the allegations in Paragraph 131 of the Second Amended
19
     Complaint.
20
            132.     Stardock admits that in Star Control: Origins the “Star Control” refers to an
21

22   international organization set up to learn the fate of the Lexites, which is an original alien species

23   featured in the game. Stardock denies that any released version of Star Control: Origins ever

24   referred to the starbase commander as “Commander Hayes”. Except as expressly admitted herein,
25   Stardock denies any and all other allegations in Paragraph 132 of the Second Amended
26
     Counterclaim.
27

28                                                    29                      CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 30 of 49



 1          133.     Stardock admits that Star Control: Origins includes “Precursors” described as an
 2   ancient, advanced alien race that explored the universe 250,000 years ago but then vanished.
 3
     Except as expressly admitted herein, Stardock denies any and all other allegations in Paragraph 133
 4
     of the Second Amended Counterclaim.
 5
            134.     Stardock denies the allegations in Paragraph 134 of the Second Amended
 6

 7   Counterclaim.

 8          135.     Stardock admits that some of the planet types in Star Control: Origins have the same

 9   names as the planet types in the Classic Star Control Games, such as “Green”, “Dust” and
10
     “Organic”. Except as expressly admitted herein, Stardock denies any and all other allegations in
11
     Paragraph 135 of the Second Amended Counterclaim.
12
            136.     Stardock admits that players in Star Control: Origins search for TZO (Thorne-
13
     Zytkow objects) crystals and other scientific mineral elements and compounds, including iron,
14

15   gold, hydrogen, anti-matter, uranium, etc. (which are often found in other video games), and earn

16   or collect resource units to exchange for certain resources or items. Except as expressly admitted
17   herein, Stardock denies any and all other allegations in Paragraph 136 of the Second Amended
18
     Counterclaim.
19
            137.     Stardock denies the allegations in Paragraph 137 of the Second Amended
20
     Counterclaim.
21

22          138.     Stardock admits that the images depicted in Paragraph 138 of the Second Amended

23   Counterclaim appear to be images taken from the Classic Star Control Games and Stardock’s

24   website, as indicated. Except as expressly admitted herein, Stardock denies any and all other
25   allegations in Paragraph 138 of the Second Amended Counterclaim.
26
            139.     Stardock admits that the parties were engaged in settlement discussions from
27

28                                                    30                    CASE NO. 4:17-CV-07025-SBA

                PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 31 of 49



 1   October-December 2017. Stardock denies that it was the party that broke off those settlement
 2   negotiations. Stardock admits that it filed suit against Reiche and Ford in mid-December. Stardock
 3
     admits that it owns U.S. Copyright Registration No. PA 799-000. Except as expressly admitted
 4
     herein, Stardock denies any and all other allegations in Paragraph 139 of the Second Amended
 5
     Counterclaim.
 6

 7   Stardock’s Fraudulent Claims to Trademark Rights to Prevent Reiche and Ford from Making

 8                                      Their Own Derivative Work

 9          140.     Stardock denies the allegations in Paragraph 140 of the Second Amended
10
     Counterclaim.
11
            141.     Stardock admits that it contends that Stardock has used the UR-QUAN MASTER
12
     mark since at least August 10, 2013, and asserts that any known period of non-use of the mark is
13
     excusable and acceptable non-use with the intent to resume use of the mark. Consequently,
14

15   Stardock denies Defendants’ allegation that the above-referenced contention is false. Stardock

16   admits that it submitted specimens of use to the USPTO in connection with THE UR-QUAN
17   MASTERS Mark, the content for which speaks for itself. Stardock admits the other allegations in
18
     Paragraph 141 of the Second Amended Counterclaim.
19
            142.     Stardock admits that it claims that THE UR-QUAN MASTERS mark (in as much
20
     as the reference to “this mark” means THE UR-QUAN MASTERS mark) was used as a source
21

22   identifier by Accolade and then Atari and that Stardock acquired the rights in and to THE UR-

23   QUAN MASTERS mark from Atari and has since continued to use the mark in its marketing and

24   sales of the Classic Star Control Games until recently. Stardock also admits that it claims that
25   Defendants’ use of THE UR-QUAN MASTERS mark infringes its rights in and to the mark.
26
     Except as expressly admitted herein, Stardock denies any and all other allegations in Paragraph 142
27

28                                                   31                    CASE NO. 4:17-CV-07025-SBA

                PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 32 of 49



 1   of the Second Amended Counterclaim.
 2          143.     Stardock admits the allegations in Paragraph 143 of the Second Amended
 3
     Counterclaim.
 4
            144.     Stardock admits that it claims that the marks asserted in Paragraph 120 in the Second
 5
     Amended Counterclaim were used as source identifiers by Accolade and then Atari and that
 6

 7   Stardock acquired the rights in and to such marks from Atari and has since continued to use the

 8   marks in its marketing and sales of the Classic Star Control Games until recently. Except as

 9   expressly admitted herein, Stardock denies any and all other allegations in Paragraph 144 of the
10
     Second Amended Counterclaim.
11
            145.     Stardock denies the allegations in Paragraph 145 of the Second Amended
12
     Counterclaim.
13
            146.     Stardock admits that it has filed U.S. trademark applications for the marks asserted
14

15   in Paragraph 143 in the Second Amended Counterclaim on an intent to use basis. Except as

16   expressly admitted herein, Stardock denies any and all other allegations in Paragraph 146 of the
17   Second Amended Counterclaim.
18
            147.     Stardock admits the allegations in Paragraph 147 of the Second Amended
19
     Counterclaim.
20
            148.     Stardock admits that in its Notice of Opposition against the application for the mark
21

22   GHOSTS OF THE PRECURSORS, Stardock alleges that has acquired from Atari all trademark

23   rights in the “product names/titles, sub-names/titles, cover art, characters (e.g., aliens), alien race

24   names, character names, spaceship names and spaceship designs” from the Classic Star Control
25   Games, including but not limited to the mark PRECURSORS. Except as expressly admitted herein,
26
     Stardock denies any and all other allegations in Paragraph 148 of the Second Amended
27

28                                                     32                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 33 of 49



 1   Counterclaim.
 2          149.     Stardock admits that in its Notice of Opposition against the application for the mark
 3
     GHOSTS OF THE PRECURSORS, Stardock alleges that the mark PRECURSORS has been in use
 4
     in commerce through sales of the games by Accolade and then Atari and subsequently, Stardock.
 5
     Except as expressly admitted herein, Stardock denies any and all other allegations in Paragraph 149
 6

 7   of the Second Amended Counterclaim.

 8          150.     Stardock admits that in its Notice of Opposition against the application for the mark

 9   GHOSTS OF THE PRECURSORS, Stardock alleges that Reiche’s and Ford’s use of the mark
10
     GHOSTS OF THE PRECURSORS would be confusingly similar to Stardock’s purported mark(s),
11
     create a likelihood of confusion, and damage Stardock. Stardock lacks knowledge or information
12
     sufficient to form a belief about the truth of any and all other allegations asserted in Paragraph 150
13
     of the Second Amended Counterclaim, and on that basis denies the allegations.
14

15          151.     Stardock admits the allegations that on November 27, 2017, it filed U.S. Trademark

16   Application Serial No. 87/697,919, and on February 22, 2018, it filed U.S. Trademark Application
17   Serial No. 87/807,839, both for the mark STAR CONTROL. Except as expressly admitted herein,
18
     Stardock denies any and all other allegations in Paragraph 151 of the Second Amended
19
     Counterclaim.
20
                                 GOG Breaches the Ford-GOG Agreement
21

22          152.     Stardock admits that it alleges that the Atari-GOG Agreement expired on March 22,

23   2015, and that all subsequent sales of the Classic Star Control Games on GOG infringed its alleged

24   rights. Except as expressly admitted herein, Stardock denies any and all other allegations in
25   Paragraph 152 of the Second Amended Counterclaim.
26
            153.     Stardock denies the allegations in Paragraph 153 of the Second Amended
27

28                                                    33                      CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 34 of 49



 1   Counterclaim.
 2          154.     Stardock admits the allegations in Paragraph 154 of the Second Amended
 3
     Counterclaim.
 4
            155.     Stardock lacks knowledge or information sufficient to form a belief about the truth
 5
     of any and all allegations asserted in Paragraph 155 of the Second Amended Counterclaim, and on
 6

 7   that basis denies the allegations.

 8          156.     Stardock lacks knowledge or information sufficient to form a belief about the truth

 9   of any and all allegations asserted in Paragraph 156 of the Second Amended Counterclaim, and on
10
     that basis denies the allegations.
11
            157.     Stardock lacks knowledge or information sufficient to form a belief about the truth
12
     of any and all allegations asserted in Paragraph 157 of the Second Amended Counterclaim, and on
13
     that basis denies the allegations.
14

15          158.     Stardock lacks knowledge or information sufficient to form a belief about the truth

16   of any and all allegations asserted in Paragraph 158 of the Second Amended Counterclaim, and on
17   that basis denies the allegations.
18
            159.     Stardock lacks knowledge or information sufficient to form a belief about the truth
19
     of any and all allegations asserted in Paragraph 159 of the Second Amended Counterclaim, and on
20
     that basis denies the allegations.
21

22   Reiche and Ford’s Notices & Valve’s & GOG’s Continued Intentional & Willful Infringement

23          160.     Stardock lacks knowledge or information sufficient to form a belief about the truth

24   of any and all allegations asserted in Paragraph 160 of the Second Amended Counterclaim, and on
25   that basis denies the allegations.
26
            161.     Stardock denies any allegation that Star Control: Origins infringes Reiche’s and
27

28                                                   34                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 35 of 49



 1   Ford’s alleged copyrights or that Reiche and Ford have any rights in the Classic Star Control Games
 2   that would require Stardock to have obtained Reiche’s and/or Ford’s permission and/or license to
 3
     use material from the Classic Star Control Games in connection with Star Control: Origins or its
 4
     website, marketing or otherwise. Stardock lacks knowledge or information sufficient to form a
 5
     belief about the truth of any other allegation asserted in Paragraph 161 of the Second Amended
 6

 7   Counterclaim, and on that basis denies the allegations.

 8          162.    Stardock lacks knowledge or information sufficient to form a belief about the truth

 9   of any and all allegations asserted in Paragraph 162 of the Second Amended Counterclaim, and on
10
     that basis denies the allegations.
11
                                          FIRST CAUSE OF ACTION
12
            (Copyright Infringement – 17 U.S.C. § 501 – Against All Counter-Defendants)
13
            163.    Stardock realleges and incorporates herein by reference its responses to Paragraphs
14

15   1 through 162 above as if set forth in full.

16          164.    Stardock denies the allegations in Paragraph 164 to the extent they pertain to
17   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
18
     in Paragraph 164 of the Second Amended Counterclaim and denies them on that basis.
19
            165.    Stardock denies the allegations in Paragraph 165 to the extent they pertain to
20
     Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
21

22   in Paragraph 165 of the Second Amended Counterclaim and denies them on that basis.

23          166.    Stardock denies the allegations in Paragraph 166 to the extent they pertain to

24   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
25   in Paragraph 166 of the Second Amended Counterclaim and denies them on that basis.
26
            167.    Stardock denies the allegations in Paragraph 167 to the extent they pertain to
27

28                                                   35                    CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 36 of 49



 1   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
 2   in Paragraph 167 of the Second Amended Counterclaim and denies them on that basis.
 3
            168.     Stardock denies the allegations in Paragraph 168 to the extent they pertain to
 4
     Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
 5
     in Paragraph 168 of the Second Amended Counterclaim and denies them on that basis.
 6

 7                                    SECOND CAUSE OF ACTION

 8             (Declaratory Judgment re: Ownership of Copyrights – Against Stardock)

 9          169.     Stardock realleges and incorporates herein by reference its responses to Paragraphs
10
     1 through 168 above as if set forth in full.
11
            170.     Stardock denies the allegations in Paragraph 170 of the Second Amended
12
     Counterclaim.
13
            171.     Stardock denies the allegations in Paragraph 171 of the Second Amended
14

15   Counterclaim.

16          172.     Stardock denies the allegations in Paragraph 172 of the Second Amended
17   Counterclaim.
18
                                       THIRD CAUSE OF ACTION
19
         (Unfair Competition – Lanham Act § 43(a) (15 U.S.C. § 1125(a) – Against Stardock)
20
            173.     Stardock realleges and incorporates herein by reference its responses to Paragraphs
21

22   1 through 172 above as if set forth in full.

23          174.     Stardock denies the allegations in Paragraph 174 of the Second Amended

24   Counterclaim.
25          175.     Stardock denies the allegations in Paragraph 175 of the Second Amended
26
     Counterclaim.
27

28                                                   36                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 37 of 49



 1          176.     Stardock denies the allegations in Paragraph 176 of the Second Amended
 2   Counterclaim.
 3
            177.     Stardock denies the allegations in Paragraph 177 of the Second Amended
 4
     Counterclaim.
 5
            178.     Stardock denies the allegations in Paragraph 178 of the Second Amended
 6

 7   Counterclaim.

 8                                    FOURTH CAUSE OF ACTION

 9      (Common Law Trademark Infringement and Unfair Competition – Against Stardock)
10
            179.     Stardock realleges and incorporates herein by reference its responses to Paragraphs
11
     1 through 178 above as if set forth in full.
12
            180.     Stardock denies the allegations in Paragraph 180 of the Second Amended
13
     Counterclaim.
14

15          181.     Stardock denies the allegations in Paragraph 181 of the Second Amended

16   Counterclaim.
17          182.     Stardock denies the allegations in Paragraph 182 of the Second Amended
18
     Counterclaim.
19
            183.     Stardock denies the allegations in Paragraph 183 of the Second Amended
20
     Counterclaim.
21

22          184.     Stardock denies the allegations in Paragraph 184 of the Second Amended

23   Counterclaim.

24          185.     Stardock denies the allegations in Paragraph 185 of the Second Amended
25   Counterclaim.
26
            186.     Stardock denies the allegations in Paragraph 186 of the Second Amended
27

28                                                   37                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 38 of 49



 1   Counterclaim.
 2                                      FIFTH CAUSE OF ACTION
 3
           (Unfair Competition (Cal. Bus. & Prof. Code § 17200 et seq.) – Against Stardock)
 4
            187.     Stardock realleges and incorporates herein by reference its responses to Paragraphs
 5
     1 through 186 above as if set forth in full.
 6

 7          188.     Stardock denies the allegations in Paragraph 188 of the Second Amended

 8   Counterclaim.

 9          189.     Stardock denies the allegations in Paragraph 189 of the Second Amended
10
     Counterclaim.
11
            190.     Stardock denies the allegations in Paragraph 190 of the Second Amended
12
     Counterclaim.
13
                                        SIXTH CAUSE OF ACTION
14

15         (Cancellation of U.S. Trademark Registration No. 2,046,036 – Against Stardock)

16          191.     Stardock realleges and incorporates herein by reference its responses to Paragraphs
17   1 through 190 above as if set forth in full.
18
            192.     Stardock denies the allegations in Paragraph 192 of the Second Amended
19
     Counterclaim.
20
                                     SEVENTH CAUSE OF ACTION
21

22                                    (Conversion – Against Stardock)

23          193.     Stardock realleges and incorporates herein by reference its responses to Paragraphs

24   1 through 192 above as if set forth in full.
25          194.     Stardock denies the allegations in Paragraph 194 of the Second Amended
26
     Counterclaim.
27

28                                                   38                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 39 of 49



 1          195.     Stardock denies the allegations in Paragraph 195 of the Second Amended
 2   Counterclaim.
 3
            196.     Stardock denies the allegations in Paragraph 196 of the Second Amended
 4
     Counterclaim.
 5
            197.     Stardock denies the allegations in Paragraph 197 of the Second Amended
 6

 7   Counterclaim.

 8                                    EIGHTH CAUSE OF ACTION

 9                 (Declaratory Judgment re: Trademark Rights – Against Stardock)
10
            198.     Stardock realleges and incorporates herein by reference its responses to Paragraphs
11
     1 through 197 above as if set forth in full.
12
            199.     Stardock denies the allegations in Paragraph 199 of the Second Amended
13
     Counterclaim.
14

15          200.     Stardock denies the allegations in Paragraph 200 of the Second Amended

16   Counterclaim.
17          201.     Stardock denies the allegations in Paragraph 201 of the Second Amended
18
     Counterclaim.
19
            202.     Stardock denies the allegations in Paragraph 202 of the Second Amended
20
     Counterclaim.
21

22          203.     Stardock denies the allegations in Paragraph 203 of the Second Amended

23   Counterclaim.

24          204.     Stardock denies the allegations in Paragraph 204 of the Second Amended
25   Counterclaim.
26

27

28                                                   39                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 40 of 49



 1                                     NINTH CAUSE OF ACTION
 2                                 (Fraud – Against Stardock and GOG)
 3
            205.    Stardock realleges and incorporates herein by reference its responses to Paragraphs
 4
     1 through 204 above as if set forth in full.
 5
            206.    Stardock denies the allegations in Paragraph 206 to the extent they pertain to
 6

 7   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations

 8   in Paragraph 206 of the Second Amended Counterclaim and denies them on that basis.

 9          207.    Stardock denies the allegations in Paragraph 207 to the extent they pertain to
10
     Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
11
     in Paragraph 207 of the Second Amended Counterclaim and denies them on that basis.
12
            208.    Stardock denies the allegations in Paragraph 208 to the extent they pertain to
13
     Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
14

15   in Paragraph 208 of the Second Amended Counterclaim and denies them on that basis.

16          209.    Stardock denies the allegations in Paragraph 209 to the extent they pertain to
17   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
18
     in Paragraph 209 and denies them on that basis.
19
            210.    Stardock denies the allegations in Paragraph 210 to the extent they pertain to
20
     Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
21

22   in Paragraph 210 of the Second Amended Counterclaim and denies them on that basis.

23          211.    Stardock denies the allegations in Paragraph 211 to the extent they pertain to

24   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
25   in Paragraph 211 of the Second Amended Counterclaim and denies them on that basis.
26
            212.    Stardock denies the allegations in Paragraph 212 to the extent they pertain to
27

28                                                     40                  CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 41 of 49



 1   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
 2   in Paragraph 212 of the Second Amended Counterclaim and denies them on that basis.
 3
            213.    Stardock denies the allegations in Paragraph 213 to the extent they pertain to
 4
     Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations
 5
     in Paragraph 213 of the Second Amended Counterclaim and denies them on that basis.
 6

 7          214.    Stardock denies the allegations in Paragraph 214 to the extent they pertain to

 8   Stardock. Stardock does not have sufficient information to admit or deny the remaining allegations

 9   in Paragraph 214 of the Second Amended Counterclaim and denies them on that basis.
10
                                     TENTH CAUSE OF ACTION
11
                                    (Breach of Contract – Against GOG)
12
            215.    Stardock realleges and incorporates herein by reference its responses to Paragraphs
13
     1 through 214 above as if set forth in full.
14

15          216.    This alleged claim for relief is not asserted against Stardock, and therefore no

16   response is required from Stardock. To the extent a response is required, Stardock does not have
17   sufficient information to admit or deny the allegations in Paragraph 216 of the Second Amended
18
     Counterclaim and denies them on that basis.
19
            217.    This alleged claim for relief is not asserted against Stardock, and therefore no
20
     response is required from Stardock. To the extent a response is required, Stardock does not have
21

22   sufficient information to admit or deny the allegations in Paragraph 217 of the Second Amended

23   Counterclaim and denies them on that basis.

24          218.    This alleged claim for relief is not asserted against Stardock, and therefore no
25   response is required from Stardock. To the extent a response is required, Stardock does not have
26

27

28                                                  41                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 42 of 49



 1   sufficient information to admit or deny the allegations in Paragraph 218 of the Second Amended
 2   Counterclaim and denies them on that basis.
 3
            219.    This alleged claim for relief is not asserted against Stardock, and therefore no
 4
     response is required from Stardock. To the extent a response is required, Stardock does not have
 5
     sufficient information to admit or deny the allegations in Paragraph 219 of the Second Amended
 6

 7   Counterclaim and denies them on that basis.

 8                                  ELEVENTH CAUSE OF ACTION

 9                 (Contributory Copyright Infringement – Against Valve and GOG)
10
            220.    Stardock realleges and incorporates herein by reference its responses to Paragraphs
11
     1 through 219 above as if set forth in full.
12
            221.    This alleged claim for relief is not asserted against Stardock, and therefore no
13
     response is required from Stardock. To the extent a response is required, Stardock does not have
14

15   sufficient information to admit or deny the allegations in Paragraph 221 of the Second Amended

16   Counterclaim and denies them on that basis.
17          222.    This alleged claim for relief is not asserted against Stardock, and therefore no
18
     response is required from Stardock. To the extent a response is required, Stardock does not have
19
     sufficient information to admit or deny the allegations in Paragraph 222 of the Second Amended
20
     Counterclaim and denies them on that basis.
21

22          223.    This alleged claim for relief is not asserted against Stardock, and therefore no

23   response is required from Stardock. To the extent a response is required, Stardock does not have

24   sufficient information to admit or deny the allegations in Paragraph 223 of the Second Amended
25   Counterclaim and denies them on that basis.
26

27

28                                                  42                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 43 of 49



 1          224.    This alleged claim for relief is not asserted against Stardock, and therefore no
 2   response is required from Stardock. To the extent a response is required, Stardock does not have
 3
     sufficient information to admit or deny the allegations in Paragraph 224 of the Second Amended
 4
     Counterclaim and denies them on that basis.
 5
            225.    This alleged claim for relief is not asserted against Stardock, and therefore no
 6

 7   response is required from Stardock. To the extent a response is required, Stardock does not have

 8   sufficient information to admit or deny the allegations in Paragraph 225 of the Second Amended

 9   Counterclaim and denies them on that basis.
10
            226.    This alleged claim for relief is not asserted against Stardock, and therefore no
11
     response is required from Stardock. To the extent a response is required, Stardock does not have
12
     sufficient information to admit or deny the allegations in Paragraph 226 of the Second Amended
13
     Counterclaim and denies them on that basis.
14

15                                   TWELFTH CAUSE OF ACTION

16                   (Vicarious Copyright Infringement – Against Valve and GOG)
17          227.    Stardock realleges and incorporates herein by reference its responses to Paragraphs
18
     1 through 226 above as if set forth in full.
19
            228.    This alleged claim for relief is not asserted against Stardock, and therefore no
20
     response is required from Stardock. To the extent a response is required, Stardock does not have
21

22   sufficient information to admit or deny the allegations in Paragraph 228 of the Second Amended

23   Counterclaim and denies them on that basis.

24          229.    This alleged claim for relief is not asserted against Stardock, and therefore no
25   response is required from Stardock. To the extent a response is required, Stardock does not have
26

27

28                                                  43                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 44 of 49



 1   sufficient information to admit or deny the allegations in Paragraph 229 of the Second Amended
 2   Counterclaim and denies them on that basis.
 3
            230.   This alleged claim for relief is not asserted against Stardock, and therefore no
 4
     response is required from Stardock. To the extent a response is required, Stardock does not have
 5
     sufficient information to admit or deny the allegations in Paragraph 230 of the Second Amended
 6

 7   Counterclaim and denies them on that basis.

 8          231.   This alleged claim for relief is not asserted against Stardock, and therefore no

 9   response is required from Stardock. To the extent a response is required, Stardock does not have
10
     sufficient information to admit or deny the allegations in Paragraph 231 of the Second Amended
11
     Counterclaim and denies them on that basis.
12
            232.   This alleged claim for relief is not asserted against Stardock, and therefore no
13
     response is required from Stardock. To the extent a response is required, Stardock does not have
14

15   sufficient information to admit or deny the allegations in Paragraph 232 of the Second Amended

16   Counterclaim and denies them on that basis.
17          233.   This alleged claim for relief is not asserted against Stardock, and therefore no
18
     response is required from Stardock. To the extent a response is required, Stardock does not have
19
     sufficient information to admit or deny the allegations in Paragraph 233 of the Second Amended
20
     Counterclaim and denies them on that basis.
21

22          234.   This alleged claim for relief is not asserted against Stardock, and therefore no

23   response is required from Stardock. To the extent a response is required, Stardock does not have

24   sufficient information to admit or deny the allegations in Paragraph 234 of the Second Amended
25   Counterclaim and denies them on that basis.
26

27

28                                                 44                    CASE NO. 4:17-CV-07025-SBA

                PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 45 of 49



 1          235.    This alleged claim for relief is not asserted against Stardock, and therefore no
 2   response is required from Stardock. To the extent a response is required, Stardock does not have
 3
     sufficient information to admit or deny the allegations in Paragraph 235 of the Second Amended
 4
     Counterclaim and denies them on that basis.
 5

 6          236.    This alleged claim for relief is not asserted against Stardock, and therefore no

 7   response is required from Stardock. To the extent a response is required, Stardock does not have

 8   sufficient information to admit or deny the allegations in Paragraph 236 of the Second Amended

 9   Counterclaim and denies them on that basis.
10                              RESPONSE TO PRAYER FOR RELIEF
11          To the extent that this section requires a response, Stardock denies that Defendants are
12
     entitled to any relief whatsoever from any of the claims alleged in their purported Second Amended
13
     Counterclaim, including any of the relief alleged and listed in the Second Amended Counterclaim’s
14
     Prayer for Relief.
15

16                                         GENERAL DENIAL

17          Stardock further denies each and every allegation in the Second Amended Counterclaim

18   that is not specifically admitted, denied, or otherwise responded to in this Answer.
19                                     AFFIRMATIVE DEFENSES
20
                                   FIRST AFFIRMATIVE DEFENSE
21
            Defendants fail to state a claim upon which relief may be granted.
22
                                  SECOND AFFIRMATIVE DEFENSE
23

24          Defendants’ claims are barred by the doctrines of estoppel, waiver and/or laches.

25                                 THIRD AFFIRMATIVE DEFENSE

26           Defendants are not entitled to injunctive relief because, among other things, there is no risk
27
     of irreparable harm and money damages would be adequate.
28                                                    45                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 46 of 49



 1                                FOURTH AFFIRMATIVE DEFENSE
 2          One or more of Defendants’ claims are barred by preemption.
 3
                                   FIFTH AFFIRMATIVE DEFENSE
 4
            Defendants lack standing to bring one or more of their causes of action.
 5
                                   SIXTH AFFIRMATIVE DEFENSE
 6

 7          Defendants’ copyright claims are barred and their claimed works are not entitled to

 8   copyright protection because their copyrights and/or copyright registrations are invalid and/or

 9   unenforceable.
10
                                 SEVENTH AFFIRMATIVE DEFENSE
11
            Defendants’ copyright claims are barred because they are not the rightful owners of the
12
     alleged copyrights.
13
                                  EIGHTH AFFIRMATIVE DEFENSE
14

15          Defendants’ copyright claims are barred because the works embodied in the relevant

16   copyright registrations are not copyrightable.
17                                 NINTH AFFIRMATIVE DEFENSE
18
            Defendants’ copyright claims are barred because Defendants’ copyright applications and/or
19
     registrations are invalid and/or unenforceable based on Defendants’ misrepresentations to the U.S.
20
     Copyright Office.
21

22                                 TENTH AFFIRMATIVE DEFENSE

23          Defendants’ copyright claims are barred because any alleged infringement was innocent
24   and lacked intent.
25                              ELEVENTH AFFIRMATIVE DEFENSE

26          Defendants’ trademark claims are limited because any alleged infringement was innocent
27   and lacked intent.
28                                                    46                   CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 47 of 49



 1                               TWELFTH AFFIRMATIVE DEFENSE

 2          Defendants’ claims are barred because they are based on intellectual property rights that

 3   Defendants do not own.

 4                             THIRTEENTH AFFIRMATIVE DEFENSE

 5          Defendants’ trademark claims are barred because the alleged infringing use was not as a

 6   source identifier.

 7                             FOURTEENTH AFFIRMATIVE DEFENSE

 8          Defendants’ claims are barred, in whole or in part, because Stardock had a license to use

 9   the claimed copyrights and/or trademark rights.
10                              FIFTEENTH AFFIRMATIVE DEFENSE

11          Defendants’ claims are barred, in whole or in part, in that Defendants authorized, consented

12   to, and/or acquiesced in Stardock’s alleged actions.

13                              SIXTEENTH AFFIRMATIVE DEFENSE

14          Defendants’ alleged copyright claims are barred under 17 U.S.C. § 411 and this Court lacks

15   subject-matter jurisdiction over such claims in that Defendants failed to file for and/or obtain a

16   copyright registrations for at least some of the claimed copyrights before filing the Second

17   Amended Counterclaim.

18                            SEVENTEENTH AFFIRMATIVE DEFENSE

19          Defendants’ remedies for its copyright claims are limited under 17 U.S.C. § 412 in that it
20   failed to obtain a copyright registrations within three months after the first publication of the work.

21                             EIGHTEENTH AFFIRMATIVE DEFENSE

22          Defendants’ claims are barred by the doctrine of fair use.

23                             NINETEENTH AFFIRMATIVE DEFENSE

24          Defendants’ copyright claims are barred by the merger doctrine, and therefore Defendants

25   cannot establish ownership of any valid and enforceable copyrights and infringement of any such

26   alleged copyrights.

27

28                                                     47                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 48 of 49



 1                             TWENTIETH AFFIRMATIVE DEFENSE

 2          Defendants’ copyright claims are barred by scènes à faire, and therefore Defendants cannot

 3   establish ownership of any valid and enforceable copyrights and infringement of any such alleged

 4   copyrights.

 5                            TWENTY FIRST AFFIRMATIVE DEFENSE

 6          Defendants’ copyright claims are barred by de minimis use.

 7                          TWENTY SECOND AFFIRMATIVE DEFENSE

 8          Defendants fail to state their fraud claim with particularity, as required by Rule 9(b) of the

 9   Federal Rules of Civil Procedure.
10                           TWENTY THIRD AFFIRMATIVE DEFENSE

11          Defendants’ claims are time barred and due to be dismissed.

12                          TWENTY FOURTH AFFIRMATIVE DEFENSE

13          Defendants’ declaratory judgment re: trademark rights claim is barred because they are not

14   the rightful owners of the alleged trademarks.

15                           TWENTY FIFTH AFFIRMATIVE DEFENSE

16          Defendants’ declaratory judgment re: trademark rights claim is barred because Plaintiff has

17   prior rights in and to the alleged trademarks.

18                           TWENTY SIXTH AFFIRMATIVE DEFENSE

19          Defendants’ claims are barred, in whole or in part, by the doctrine of unclean hands.
20                         TWENTY SEVENTH AFFIRMATIVE DEFENSE

21          Defendants’ claims are barred, in whole or in part, by the statute of limitations.

22                          TWENTY EIGHTH AFFIRMATIVE DEFENSE

23          Defendants’ claims are barred because Plaintiff has no contractual obligations to

24   Defendants.

25

26

27

28                                                    48                     CASE NO. 4:17-CV-07025-SBA

                 PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
       DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
      Case 4:17-cv-07025-SBA Document 75 Filed 10/29/18 Page 49 of 49



 1                            ADDITIONAL AFFIRMATIVE DEFENSES

 2          Stardock reserves the right to supplement its affirmative defenses as discovery progresses

 3   and additional information becomes available.

 4                                           JURY DEMAND

 5          Stardock demands a trial by jury on all issues so triable.

 6

 7   Dated: October 29, 2018                      Respectfully submitted,
 8
                                                  NIXON PEABODY LLP
 9
10                                                By:     /s/ Robert A. Weikert
11                                                Robert A. Weikert (Bar No. 121146)
                                                  rweikert@nixonpeabody.com
12                                                Dawn N. Valentine (Bar No. 206486)
                                                  dvalentine@nixonpeabody.com
13                                                NIXON PEABODY LLP
                                                  One Embarcadero Center
14                                                San Francisco, California 94111-3600
                                                  Tel: (415) 984-8200
15                                                Fax: (415) 984-8300
16                                                David L. May (appearance pro hac vice)
                                                  dmay@nixonpeabody.com
17                                                Jennette E. Wiser (appearance pro hac vice)
                                                  jwiser@nixonpeabody.com
18                                                NIXON PEABODY LLP
                                                  799 9th Street NW
19                                                Washington, DC 20001-4501
                                                  Tel: (202) 585-8000
20                                                Fax: (202) 585-8080
21                                                Jason T. Kunze (appearance pro hac vice)
                                                  jkunze@nixonpeabody.com
22                                                NIXON PEABODY LLP
                                                  70 West Madison Street, 35th Floor
23                                                Chicago, IL 60602
                                                  Tel: (312) 977-4400
24                                                Fax: (312) 977-4405
25                                                Attorneys for Stardock Systems, Inc.
26

27

28                                                   49                      CASE NO. 4:17-CV-07025-SBA

                PLAINTIFF AND COUNTER-DEFENDANT’S ANSWER AND AFFIRMATIVE
      DEFENSES TO DEFENDANTS’ AND COUNTER-CLAIMANTS’ SECOND AMENDED COUNTERCLAIM
